                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

JMH                                              271 Cadman Plaza East
F.#2011R00298                                    Brooklyn, New York 11201



                                                 March 14, 2019


By ECF and by Email

James M. Branden, Esq.
The Law Office of James M. Branden
551 Fifth Avenue
New York, New York 10176

Bobbi C. Sternheim, Esq.
Offices of Bobbi C. Sternheim
33 West 19th Street, 4th Floor
New York, New York 10011

                Re:   United States v. Mirsad Kandic
                      Criminal Docket No. 17-449 (NGG)

Dear Counsel:

               The government writes to memorialize its supplemental production of
classified information, which the government provided yesterday, March 13, 2019, to the
Classified Information Security Officer. These materials are covered by any and all
discovery orders previously entered into in this case.

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                           By:          /s/
                                                 Saritha Komatireddy
                                                 J. Matthew Haggans
                                                 David K. Kessler
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000
cc:    Clerk of the Court (NGG) (by ECF)
